 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE ALCALA, et al.,                             CASE NO: 2:19-cv-00969-KJM-CKD
12                        Plaintiffs,
13            v.
14    THERESA MURPHY, et al.,
15                        Defendants.
16
                                                        CASE NO: 2:19-cv-00970-KJM-KJN
17
      JESSE ALCALA, et al.,
18
                          Plaintiffs
19                                                        ORDER
              v.
20
      BUTTE COUNTY SOCIAL SERVICES,
21    et al.,

22                        Defendants.

23

24           Examination of the above-entitled actions reveals that these cases are related within the
25   meaning of Local Rule 123(a). The actions involve largely the same parties and are based on the
26   same claims. They center around the same events, questions of fact, and questions of law.
27   Accordingly, assignment of the matters to the same judge is likely to effect a substantial saving of
28   judicial effort and is also likely to be convenient for the parties.
                                                          1
 1          The parties should be aware that relating the cases under Local Rule 123 merely has the
 2   result that the actions are assigned to the same judge; the actions are not consolidated by this
 3   order. Under the regular practice of this court, related cases are generally assigned to the judge
 4   and magistrate judge to whom the first filed action was assigned.
 5          Therefore, IT IS ORDERED that the action denominated as 2:19-cv-00970-KJM-KJN is
 6   reassigned to Magistrate Judge Carolyn K. Delaney for all further proceedings, and any dates
 7   currently set in the reassigned case only are hereby VACATED. Henceforth, the caption on
 8   documents filed in the reassigned case shall be shown as No. 2:19-cv-00970-KJM-CKD.
 9          IT IS FURTHER ORDERED that the Clerk of the Court make the appropriate adjustment
10   in the assignment of civil cases to compensate for this reassignment.
11   DATED: June 20, 2019.
12

13
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
